Exhibit 10.2 CONSENT UNDER NOTE PURCHASE AGREEMENT THIS CONSENT UNDER NOTE PURCHASE AGREEMENT (this "Consent"), dated as of April 17, 2014, is by and among DST SYSTEMS, INC., a Delaware corporation (the "Company"), and the Purchasers (as defined herein) party hereto.Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Note Purchase Agreement. W I T N E S S E T H WHEREAS, the Company and certain Persons from time to time party thereto (the "Purchasers") are parties to that certain Note Purchase Agreement dated as of August 9, 2010 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the "Note Purchase Agreement"); WHEREAS, the Company advised the Purchasers that the Company entered into an agreement with The Argyros Group, which, together with its Affiliates (collectively "Argyros"), beneficially owns more than 20% of the Company's outstanding common stock, par value $0.01 per share ("Common Stock"), to (i) repurchase $200 million aggregate purchase price of Common Stock from Argyros (the "Repurchase"), (ii) collaborate with Argyros to facilitate a widely distributed secondary Common Stock offering with a $450 million aggregate offering price to the public (the "Offering"), and (iii) enter into certain agreements relating to the Repurchase and the Offering, as well as certain arrangements with respect to certain governance matters relating to the Company and registration rights for the Common Stock owned by Argyros following the Repurchase and Offering (collectively, such transactions, as described in the letter agreement (including the term sheet attached thereo) dated March 23, 2014, between the Company and the Argyros Group attached hereto as Exhibit A, the "Transactions"); WHEREAS, Section 10.7 of the Note Purchase Agreement restricts the Company from entering into certain transactions with its Affiliates; WHEREAS, the Company has requested that the Required Holders consent to the Transactions in accordance with Section 17.1 of the Note Purchase Agreement; and WHEREAS, the Required Holders are willing to grant such consent subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I AGREEMENTS Section 1.1Consent under Section 10.7.The Required Holders hereby consent, under Section 10.7 of the Note Purchase Agreement, to the Transactions. Section 1.2Agreement with Respect to Section 10.7.The Required Holders hereby acknowledge and agree that repurchases of Common Stock by the Company from Argyros pursuant to and in accordance with the terms of the Transactions and additional repurchases of Common Stock by the Company, whether pursuant to the Company’s existing share repurchase program or otherwise, from Argyros concurrently therewith shall not be considered transactions with an Affiliate under Section 10.7 of the Note Purchase Agreement; provided, that the aggregate purchase price that may be paid by the Company to repurchase Common Stock from Argyros shall not exceed $300 million. ARTICLE II CONDITIONS TO EFFECTIVENESS Section 2.1Closing Conditions.This Consent shall become effective as of the day and year set forth above upon the satisfaction of the following conditions: (a)the receipt by the Company and each Purchaser (or Chapman and Cutler LLP, as counsel to the Purchasers) of this Consent duly executed by the Company and the Required Holders; (b)the payment by the Company to each Purchaser of a consent fee (the “Purchasers’ Consent Fee”) equal to five (5) basis points on the aggregate principal amount of the Notes owned by such Purchaser on the date of this Consent; (c)the representations and warranties of the Company set forth in Section 3.1 hereof shall be true and correct on and with respect to the Effective Date; and (d)the Purchasers (or Chapman and Cutler LLP, as counsel to the Purchasers) shall have received a true and complete copy of the consent of the Required Lenders under (and as defined in) the Bank Credit Agreement with respect to the subject matter of this consent, to the extent required under the Bank Credit Agreement to consummate the Transactions. ARTICLE III MISCELLANEOUS Section 3.1Representations and Warranties of the Company.The Company represents and warrants as follows: (a)It has taken all necessary action to authorize the execution, delivery and performance of this Consent. (b)This Consent has been duly executed and delivered by the Company. 2 (c)No consent, approval, authorization or order of, or filing, registration or qualification with, any court or governmental authority or other third party is required in connection with the execution, delivery or performance by the Company of this Consent. (d)As of the date of this Consent and after giving effect to this Consent, no Default or Event of Default has occurred which is continuing. (e)The Company's obligations under the Notes are not reduced or modified by this Consent and are not subject to any offsets, defenses or counterclaims. (f)The Company has not paid any fees or other form of consideration in connection with the solicitation of an amendment or consent in connection with any other agreements pursuant to which Indebtedness of the Company is outstanding which relate to the subject matter of this Consent, exceptfor (i) the Purchasers’ Consent Fee and(ii) fees to Merrill Lynch, Pierce, Fenner & Smith Incorporated who the Company has retained as its advisorin connection with the Transactions, including with respect to this Consent and the consent required under the Bank Credit Agreement. Section 3.2Entirety.This Consent embodies the entire agreement among the parties hereto and supersedes all prior agreements and understandings, oral or written, if any, relating to the subject matter hereof. Section 3.3Counterparts; Telecopy.This Consent may be executed in any number of counterparts, each of which when so executed and delivered shall be an original, but all of which shall constitute one and the same instrument. Delivery of an executed counterpart of a signature page of this Consent or any other document required to be delivered hereunder, by fax transmission or e-mail transmission (e.g. "pdf" or "tif") shall be effective as delivery of a manually executed counterpart of this Agreement.Without limiting the foregoing, upon the request of any party, such fax transmission or e-mail transmission shall be promptly followed by such manually executed counterpart. Section 3.4GOVERNING LAW.THIS CONSENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Section 3.5Successors and Assigns.This Consent shall be binding upon and inure to the benefit of the parties hereto and their respective successors and assigns. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 3 IN WITNESS WHEREOF the parties hereto have caused this Consent to be duly executed on the date first above written. DST SYSTEMS, INC. By: /s/ Gregg Wm. Givens Name: Gregg Wm. Givens Title: Senior Vice President, Chief Financial Officer and Treasurer Accepted as of the date first written above. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By: /s/ Julia Buthman Vice President We acknowledge that we hold $16,550,000 5.06% Series C Senior Note due August 9, 2018. We acknowledge that we hold $21,000,000 5.42% Series D Senior Note due August 9, 2020. PRUCO-LIFE INSURANCE COMPANY By: /s/ Julia Buthman Assistant Vice President We acknowledge that we hold $15,620,000 4.86% Series B Senior Notes due August 9, 2017. GIBRALTAR LIFE INSURANCE CO., LTD. By: Prudential Investment Management (Japan), Inc., as Investment Manager By: Prudential Investment Management, Inc., as Sub-Adviser By: /s/ Julia Buthman Vice President We acknowledge that we hold $20,000,000 5.06% Series C Senior Note due August 9, 2018. We acknowledge that we hold $15,000,000 5.42% Series D Senior Note due August 9, 2020. PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By: Prudential Investment Management, Inc., as investment manager By: /s/ Julia Buthman Vice President We acknowledge that we hold $13,450,000 5.06% Series C Senior Note due August 9, 2018. UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY By: Prudential Investment Management, Inc., as investment manager By: /s/ Julia Buthman Vice President We acknowledge that we hold $5,000,000 5.42% Series D Senior Note due August 9, 2020. FORETHOUGHT LIFE INSURANCE COMPANY By: Prudent Private Placement Investors, L.P. (as Investment Advisor) By: Prudential Private Placement Investors, Inc. (as its General Partner) By: /s/ Julia Buthman Vice President We acknowledge that we hold $7,500,000 4.86% Series B Senior Notes due August 9, 2017. ZURICH AMERICAN INSURANCE COMPANY By: Prudential Private Placement Investors, L.P. (as Investment Advisor) By: Prudential Private Placement Investors, Inc. (as its General Partner) By: /s/ Julia Buthman Vice President We acknowledge that we hold $4,380,000 4.86% Series B Senior Notes due August 9, 2017. BCBSM, Inc. DBA BLUE CROSS AND BLUE SHIELD OF MINNESOTA By: Prudential Private Placement Investors, L.P. (as Investment Advisor) By: Prudential Private Placement Investors, Inc. (as its General Partner) By: /s/ Julia Buthman Vice President We acknowledge that wehold $1,500,000 4.86% Series B Senior Notes due August 9, 2017. MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By: Babson Capital Management LLC as Investment Adviser By: /s/ Patrick Manseau Name: Patrick Manseau Title: Managing Director We acknowledge that we hold $8,750,000 4.86% Series B Senior Notes due August 9, 2017. We acknowledge that we hold $26,700,000 5.42% Series D Senior Note due August 9, 2020. C.M. LIFE INSURANCE COMPANY By: Babson Capital Management LLC as Investment Adviser By: /s/ Patrick Manseau Name: Patrick Manseau Title: Managing Director We acknowledge that we hold $1,250,000 4.86% Series B Senior Notes due August 9, 2017. We acknowledge that we hold $3,% Series D Senior Note due August 9, 2020. ATHENE ANNUITY AND LIFE COMPANY (f/k/a Aviva Life and Annuity Company) By: Athene Asset Management, L.P., its investment adviser By: AAM GP Ltd., its general partner By: /s/ Rogers D. Fors Name: Roger D. Fors Title: Vice President, Fixed Income We acknowledge that we hold $10,000,000 4.19% Series A Senior Notes due August 9, 2015. We acknowledge that we hold $15,000,000 5.06% Series C Senior Note due August 9, 2018. We acknowledge that we hold $15,000,000 5.42% Series D Senior Note due August 9, 2020. AXA EQUITABLE LIFE INSURANCE COMPANY By: /s/ Jeffrey Hughes Name: Jeffrey Hughes Title: Investment Officer We acknowledge that we hold $11,000,000 4.86% Series B Senior Notes due August 9, 2017. We acknowledge that we hold $19,000,000 5.42% Series D Senior Note due August 9, 2020. MONY LIFE INSURANCE COMPANY By: /s/ Jeffrey Hughes Name: Jeffrey Hughes Title: Investment Officer We acknowledge that we hold $10,000,000 4.86% Series B Senior Notes due August 9, 2017. THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation By: /s/ Jerome R. Baier Name: Jerome R. Baier Title: Its Authorized Representative We acknowledge that we hold $30,000,000 4.86% Series B Senior Notes due August 9, 2017. ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA By: Allianz of America, Inc. as the authorized signatory and investment manager By: /s/ Brian F. Landry Name: Brian F. Landry Title: Assistant Treasurer We acknowledge that we hold $20,000,000 5.42% Series D Senior Note due August 9, 2020. UNTIED OF OMAHA LIFE INSURANCE COMPANY By: /s/ Justin P. Kavan Name: Justine P. Kavan Title: Vice President We acknowledge that we hold $15,000,000 4.19% Series A Senior Notes due August 9, 2015. MUTUAL OF OMAHA INSURANCE COMPANY By: /s/ Justin P. Kavan Name: Justin P. Kavan Title: Vice President We acknowledge that we hold $4,000,000 4.19% Series A Senior Notes due August 9, 2015. COMPANION LIFE INSURANCE COMPANY By: /s/ Justin P. Kavan Name: Justin P. Kavan Title: An Authorized Signer We acknowledge that we hold $1,000,000 4.190% Series A Senior Notes due August 9, 2015. PACIFIC LIFE INSURANCE COMPANY (NOMINEE: MAC & CO) By: /s/ Cathy L. Schwartz Name: Cathy L. Schwartz Title: Assistant Vice President By: /s/ Diane W. Dale Name: Diane W. Dales Title: Assistant Secretary We acknowledge that we hold $10,000,000 4.19% Series A Senior Notes due August 9, 2015. We acknowledge that we hold $5,000,000 4.86% Series B Senior Notes due August 9, 2017. CMFG LIFE INSURANCE COMPANY By: MEMBERS Capital Advisors, Inc. acting as Investment Advisor By: /s/ Robert M. Mills Name: Robert M. Mills Title: Director, Investments We acknowledge that we hold $5,000,000 4.86% Series B Senior Notes due August 9, 2017. We acknowledge that we hold $10,000,000 5.42% Series D Senior Note due August 9, 2020. THE OHIO NATIONAL LIFE INSURANCE COMPANY By: /s/ Annette M. Teders Name: Annette M. Teders Title: Vice President We acknowledge that we hold $3,000,000 5.42% Series D Senior Note due August 9, 2020. OHIO NATIONAL LIFE ASSURANCE CORPORATION By: /s/ Annette M. Teders Name: Annette M. Teders Title: Vice President We acknowledge that we hold $2,000,000 5.42% Series D Senior Note due August 9, 2020. CONTINENTAL CASUALTY COMPANY By: /s/ Edward J. Lavin Name: Edward J. Lavin Title: Assistant Vice President We acknowledge that we hold $5,000,000 4.86% Series B Senior Notes due August 9, 2017. Exhibit A Letter Agreement March 23, 2014 The Argyros Group c/o Arnel Development Company 949 South Coast Drive, Suite 600 Costa Mesa, California 92626 Attention:Julia A. Argyros Dear Ms. Argyros: In consideration of the terms set forth herein and in the attached Term Sheet, the Argyros Family Trust has advised DST Systems, Inc. (the “Company”) that, effective immediately, the Argyros Family Trust hereby withdraws the “Notice of Director Nominations and Corporate Governance Proposals” submitted to the Company on February 12, 2014, which notice submitted two director nominees and four proposals for consideration by stockholders at the Company’s 2014 annual meeting of stockholders (including any adjournment or postponement thereof, the “2014 Annual Meeting”). Upon the recommendation of the Corporate Governance/Nominating Committee, the Company’s Board of Directors (the “Board”) resolved (the “Resolution”) that it will nominate John W. Clark (or his Replacement (as defined below)) and Lynn Dorsey Bleil (collectively, the “2014 Nominees”) for election as directors at the 2014 Annual Meeting.The Company, on the one hand, and Julia A. Argyros, the Argyros Family Trust, GLA Financial Corporation and HBI Financial, Inc. (collectively, the “Argyros Group”), on the other hand, agree that each shall continue to take all necessary actions to nominate the 2014 Nominees for election to the Board at the 2014 Annual Meeting for inclusion in the Company’s slate of nominees with terms expiring at the conclusion of the Company’s 2017 annual meeting of stockholders (the “2017 Annual Meeting”).The Company and the Argyros Group also agree to take all other actions necessary to implement the Resolution, including, without limitation, in the case of the Argyros Group, voting all of the shares beneficially owned by the Argyros Group for the 2014 Nominees.In addition, the Argyros Group shall support the Company’s recommendations with respect to voting for the stockholder proposals attached hereto as Exhibit C in a manner consistent with the Company’s recommendations described on Exhibit C. If John W. Clark (or his Replacement) is unable to serve as a nominee for election as director at the 2014 Annual Meeting or if John W. Clark (or his Replacement) is unable to serve as a director during the three-year term for which John W. Clark is elected at the 2014 Annual Meeting and which commences immediately after such 2014 Annual Meeting and expires at the end of the 2017 Annual Meeting (the “Term”), for any reason, the holder(s) of a majority of the shares held by the Argyros Group as of the date hereof (the “Representative”) shall have the right to submit the name of a replacement (the “Replacement”) to the Company for its reasonable approval and who shall serve as the nominee for election as director at the 2014 Annual Meeting or serve as director in such vacated seat during the remainder of the Term.If the proposed Replacement is not approved by the Company, the Representative shall have the right to submit another proposed Replacement for the Company’s reasonable approval.The Representative shall have the right to continue submitting the name of a proposed Replacement to the Company for its reasonable approval until the Company approves that such Replacement shall serve as a nominee for election as director at the 2014 Annual Meeting or shall serve as a director during the remainder of the Term, whereupon such person shall be appointed as the Replacement.It being understood and agreed that the Company’s obligation to accept any Replacement shall be conditioned upon such Replacement’s delivery of an undertaking to resign from the Board under the applicable circumstances set forth in the accompanying term sheet. The Company and the Argyros Group hereby agree to negotiate in good faith definitive agreements providing for the transactions described in the term sheet attached hereto as Exhibit A substantially on the terms and conditions set forth therein. Promptly following the execution of this letter agreement, the Company and the Argyros Group shall jointly issue a mutually agreeable press release (the “Mutual Press Release”) announcing the terms of this letter agreement, in the form attached hereto as ExhibitB.Prior to the issuance of the Mutual Press Release, neither the Company nor the Argyros Group shall issue any press release or public announcement regarding this letter agreement or the Resolution without the prior written consent of the other party, other than any filing with the Securities and Exchange Commission (the “SEC”) required in connection with the execution and/or delivery of this letter agreement, including a Schedule 13D/A to be filed by the Argyros Group.Neither the Company nor any member of the Argyros Group shall make any public statement (including in any filing with the SEC) inconsistent with the Mutual Press Release without the written consent of the other party. Each of the members of the Argyros Group, on the one hand, and the Company, on the other hand, acknowledges and agrees that irreparable injury to the other party hereto would occur in the event any of the provisions of this letter agreement were not performed in accordance with their specific terms or were otherwise breached and that such injury would not be adequately compensable in damages.It is accordingly agreed that the members of the Argyros Group or any of them, on the one hand, and the Company, on the other hand (the “Moving Party”), shall each be entitled to specific enforcement of, and injunctive relief to prevent any violation of, the terms hereof, without the posting of any bond, and the other party hereto will not take action, directly or indirectly, in opposition to the Moving Party seeking such relief on the grounds that any other remedy or relief is available at law or in equity.Such remedy shall not be deemed to be the exclusive remedy for a breach of this letter agreement, but shall be in addition to all other remedies available at law or equity. This letter agreement shall be governed by and construed and enforced in accordance with the laws of the State of Delaware without reference to the conflict of laws principles thereof.Each of the parties hereto irrevocably agrees that any legal action or proceeding with respect to this letter agreement and the rights and obligations arising hereunder, or for recognition and enforcement of any judgment in respect of this letter agreement and the rights and obligations arising hereunder brought by the other party hereto shall be brought and determined exclusively in the Delaware Court of Chancery and any state appellate court therefrom within the State of Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction over a particular matter, any state or federal court within the State of Delaware).Each of the parties hereto hereby irrevocably submits with regard to any such action or proceeding for itself and in respect of its property, generally and unconditionally, to the personal jurisdiction of the aforesaid courts and agrees that it will not bring any action relating to this letter agreement in any court other than the aforesaid courts.Each of the parties hereto hereby irrevocably waives, and agrees not to assert in any action or proceeding with respect to this letter agreement, (a) any claim that it is not personally subject to the jurisdiction of the above-named courts for any reason, (b) any claim that it or its property is exempt or immune from jurisdiction of any such court or from any legal process commenced in such courts (whether through service of notice, attachment prior to judgment, attachment in aid of execution of judgment, execution of judgment or otherwise) and (c) to the fullest extent permitted by applicable legal requirements, any claim that (i) the suit, action or proceeding in such court is brought in an inconvenient forum, (ii) the venue of such suit, action or proceeding is improper or (iii) this letter agreement, or the subject matter hereof, may not be enforced in or by such courts.Neither this letter agreement nor any of the rights or obligations set forth herein shall be assignable or otherwise transferrable, by operation of law or otherwise, by the Argyros Group or any member of the Argyros Group. Sincerely, /s/ Stephen C. Hooley Stephen C. Hooley Chief Executive Officer and President AGREED AND ACCEPTED: THE ARGYROS GROUP JULIA A. ARGYROS THE ARGYROS FAMILY TRUST By: Julia A. Argyros, trustee GLA FINANCIAL CORPORATION By: Julia A. Argyros, Chief Executive Officer HBI FINANCIAL, INC. By: Julia A. Argyros, Chief Executive Officer By: /s/ Julia A. Argyros Name: Julia A. Argyros Title: Authorized Signatory Exhibit A Non-Binding Term Sheet NON-BINDING TERM SHEET The purpose of this non-binding term sheet (this “Term Sheet”) is to outline the key terms and conditions on which Diamond, Inc. (“Diamond” or the “Company”) and the Gem group (“Gem”) would be willing to proceed with the negotiation of documentation for one or more transactions whereby Gem would dispose of all or a substantial portion of the shares that it beneficially owns in Diamond.Diamond and Gem do not intend this Term Sheet to, and it will not, create any legally binding obligations whatsoever on any person or entity, it being understood that this Term Sheet is intended merely to be an expression of the terms and conditions on which Diamond and Gem would be willing to proceed with the negotiation of documentation for one or more transactions involving the shares in Diamond beneficially owned by Gem. The parties shall be bound in respect of the transactions contemplated hereby only upon the execution and delivery of one or more definitive agreements in respect of such transactions, if any, by all persons whose authorization is necessary to consummate any such transactions. For the avoidance of doubt, this Term Sheet does not include descriptions of all of the terms and conditions that may be contained in such definitive agreements. Concurrent Transactions (1) Subject to paragraph (3) below, if requested by Gem, Diamond will file a shelf registration and will collaborate with Gem to facilitate a widely distributed secondary common stock offering (the “Offering”) of $450 million (before any overallotment option) of Diamond common stock beneficially owned by Gem; provided that the final terms of the Offering (including aggregate amount, price, etc.) will be controlled by Gem. It being understood and agreed that the parties intend to work together to consummate the Offering as soon as reasonably practicable. (2) Subject to paragraphs (3) and (4) below, concurrent with the closing of an Offering of $450 million, Diamond will purchase $200 million (the “Repurchase Amount”) of shares of Diamond common stock beneficially owned by Gem and not sold in the Offering at the gross price per share at which the common stock beneficially owned by Gem is sold to investors in the Offering, less 50% of the underwriters discount per share in the Offering (the “Repurchase”). Diamond will enter into the repurchase agreement prior to the launch of the Offering and the closing of the Repurchase shall take place concurrent with the closing of the Offering (collectively, the “Transactions”). (3) In the event that Gem has not consummated an Offering of $450 million within nine months following the earlier of (x) the execution by Diamond and Gem of one or more definitive agreements with respect to the Transactions and (y) April 24, 2014 (such earlier date, the “Signing Date” and such nine-month period, the “Transaction Period”): (A) so long as the Company has complied with its covenants to file a shelf registration statement and its Undertakings (as defined below), the Company shall no longer have any obligation to (a) effect any Repurchase of any shares held by Gem, (b) maintain a shelf registration statement or (c) take any other action to effect any disposition of shares by or on behalf of Gem; or (B) if the Company (w) has breached its covenants to file the shelf registration statement, (x) has breached its Undertakings, (y)after having been notified in writing, during the Transaction Period, by Gem that Gem stood ready, willing and able to consummate the Offering, was unable to close the Repurchase for a reason within its control, or (z)after having been notified in writing, during the Transaction Period, by Gem that Gem stood ready, willing and able to consummate the Offering, was unable to close the Repurchase for a reason outside its control (as described in paragraph (4)(B)(ii) below), then (a) Gem shall cease to be subject to its obligations under the section of this Term Sheet entitled “Governance and Certain Covenants,” (b) Gem shall be entitled to an additional Demand Registration so that Gem shall be entitled hereunder to a total of three Demand Registrations and (c) the Company shall no longer have any obligation to effect any Repurchase of any shares held by Gem or to maintain a shelf registration statement. (4) If Gem has notified the Company in writing, during the Transaction Period, that Gem stands ready, willing and able to consummate the Offering, and the Company is unable to close the Repurchase for reasons outside the Company’s control, then Gem may elect whether to proceed with the Offering or to delay the Offering: (A) If Gem elects to consummate the Offering, and the Offering shall have been consummated and the Company shall have failed to consummate the Repurchase in accordance with paragraph (2) above for reasons outside of the control of the Company for three business days after the date upon which such Repurchase was to have occurred (the “Cure Period”), then from and after the conclusion of such Cure Period, interest shall accrue on the Repurchase Amount at the rate of 30-day LIBOR plus 125 basis points (the total of such interest accrual, the “Accrued Interest”) and the amount of such Accrued Interest shall be added to the Repurchase Amount (the sum of the Repurchase Amount and the Accrued Interest, the “Adjusted Repurchase Amount”), and the Company shall have the obligation to pay to Gem an amount equal to the Adjusted Repurchase Amount as consideration for the Repurchase.In the event that the Company has not consummated the Repurchase at the Adjusted Repurchase Amount within the Transaction Period, Gem shall, from and after the conclusion of the Transaction Period, cease to be subject to its obligations under the section of this Term Sheet entitled “Governance and Certain Covenants,” Gem shall be entitled to one additional Demand Registration so that Gem shall be entitled hereunder to a total of three Demand Registrations, and the Company shall not have any obligation to effect any Repurchase of any shares held by Gem or to maintain a shelf registration statement. (B) If Gem elects to delay the Offering, then: (i) if the Company is able to consummate the Repurchase during the remainder of the Transaction Period and Gem does not consummate the Offering, then the provisions of paragraph (3)(A) above shall apply, and (ii) if the Company is unable to consummate the Repurchase during the remainder of the Transaction Period, then the provisions of paragraphs (3)(A) and (3)(B) above shall apply. Governance and Certain Covenants Gem will agree to the following terms and restrictions to become effective upon the Signing Date, unless otherwise specified: · The following customary standstill provisions to expire upon the 5th anniversary of consummation of the Transactions (the “Standstill Termination Date”); provided, however, if on or as of the Standstill Termination Date, Gem, directly or indirectly, beneficially owns 5% or more of shares outstanding, then the Standstill Termination Date shall be automatically extended, without further action of any party, until such date on which Gem beneficially owns less than 5% of shares outstanding o No purchases by Gem or its affiliates of any securities of Diamond (other than shares received pursuant to a Diamond plan) o Gem to participate pro rata in any stock repurchases by the Company, in addition to the Transactions o No formation of a “group” involving Gem o No “proxy” contests or consent solicitations o No shareholder proposals o No proposals by Gem alone or as a part of a “group” for the acquisition of all or a portion of the securities or the assets of Diamond o No public announcement or disclosure of any intention, plan or arrangement to do any of the foregoing o No action which would require Diamond to make a public announcement regarding any of the foregoing · Board Representation o As the parties have agreed in the Settlement Agreement, Gem will be granted the right to select the Company nominee for the Board seat currently held by GA (“New Nominee”) and, as may be the case, a Replacement for such New Nominee. If New Nominee is elected, a total of two Gem nominees will sit on the Board:JC and BL. o Upon the earlier of (x) consummation of the Transactions, (y) the date on which Gem owns less than 10% of shares outstanding and (z) the expiration of BL’s, or his Replacement’s, current term as a director of the Board (which term shall expire at the conclusion of the Company’s 2016 annual meeting of stockholders), BL, or his Replacement, shall resign from the Board (or agree not to stand for election at the 2016 Annual Meeting, as applicable).1 o So long as Gem owns 5% or more of shares outstanding, Gem shall have the right to nominate one director for election at the Company’s annual meeting of stockholders unless a Gem nominee already sits on the Board and is not up for election at such annual meeting, and Gem shall have the right to select a Replacement for such nominee or director as contemplated in the Settlement Agreement. 1 Contemporaneous with entering into of settlement agreement, BL to deliver a letter agreement to Diamond providing for his/her resignation under the circumstances set forth in this paragraph. o On the first date that Gem owns less than 5% of shares outstanding, then each of New Nominee, BL or their respective Replacements shall resign from the Board.2 o The term “Replacement” shall have the meaning set forth in the Settlement Agreement and with respect to BL’s current term, the 2013 Settlement Agreement.It being understood and agreed that the Company’s obligation to accept any Replacement shall be conditioned upon such Replacement’s delivery of an undertaking to resign from the Board under the applicable circumstances set forth herein. · 2014 Annual Meeting for Stockholders o Gem will support Diamond’s slate of nominees and Diamond’s recommendations with respect to voting for any shareholder proposals or other business matters, to the extent consistent with the foregoing, at the 2014 Annual Meeting. o Gem will formally withdraw its director nominees and the four proposals that Gem submitted to the Company on February 12, 2014. · Annual Meetings for Stockholders o For so long as Gem owns 5% or more of shares outstanding, Gem will vote in favor of the Company’s slate of nominees and any other matter brought before the stockholders by the Company at any annual meeting of stockholders.With respect to the election of directors to the Board,Gem shall cumulate its votes as directed by the Company; provided, that if New Nominee (or his Replacement) is up for election at such annual meeting, then Gem may cumulate its votes among the Company nominees in its sole discretion. · Gem shall not sell shares representing a beneficial ownership of more than 4.9% to any other Person or “group” unless any such Person or “group” agrees to be bound by the “Gem restrictive covenants.” Cooperation
